      Case: 1:16-cv-05486 Document #: 440 Filed: 08/16/21 Page 1 of 2 PageID #:18898



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 VIAMEDIA, INC.,
         Plaintiff,                                    No. 16 C 5486
 v.
                                                       Hon. Charles R. Norgle, Sr.
 COMCAST CORPORATION, AND
 COMCAST CABLE COMMUNICATIONS                          Hon. Sheila M. Finnegan,
 MANAGEMENT, LLC,
     Defendants.


                                    NOTICE OF MOTION


         PLEASE TAKE NOTICE that on August 20, 2021, or as soon thereafter as counsel

may be heard, we shall appear before the Honorable Charles R. Norgle, Sr., or any other

judge sitting in his stead in Room 2341 of the United States District Court for the Northern

District of Illinois, Eastern Division, Dirksen Building, 219 South Dearborn Street, Chicago,

Illinois, and then there present the Motion for Leave for Matthew R. Huppert to

Withdraw as Counsel of Record for Plaintiff, copies of which are attached hereto and

served upon you.

Dated: August 16, 2021                          Respectfully submitted,

                                                /s/ Richard J. Prendergast
                                                James M. Webster, III (pro hac vice)
                                                Aaron M. Panner (pro hac vice)
                                                Kenneth M. Fetterman (pro hac vice)
                                                Derek T. Ho (pro hac vice)
                                                KELLOGG, HANSEN, TODD, FIGEL
                                                 & FREDERICK, P.L.L.C.
                                                1615 M Street, N.W., Suite 400
                                                Washington, D.C. 20036
                                                (202) 326-7900
                                                jwebster@kellogghansen.com
                                                apanner@kellogghansen.com
                                                kfetterman@kellogghansen.com
                                                dho@kellogghansen.com
Case: 1:16-cv-05486 Document #: 440 Filed: 08/16/21 Page 2 of 2 PageID #:18899




                                     Richard J. Prendergast
                                     Michael T. Layden
                                     Collin M. Bruck
                                     RICHARD J. PRENDERGAST, LTD.
                                     111 W. Washington Street, Suite 1100
                                     Chicago, Illinois 60602
                                     (312) 641-0881
                                     rprendergast@rjpltd.com
                                     mlayden@rjpltd.com
                                     cbruck@rjpltd.com
                                     Counsel for Plaintiff Viamedia, Inc.
